EXHIBIT 10.3

EXECUTIVE SEVERANCE AGREEMENT

     This Executive Severance Agreement (this “Agreement”) is made as of this
23rd day of April, 2004, between Apria Healthcare Group Inc., a Delaware
corporation (the “Company”), and Daniel J. Starck (the “Executive”).

RECITALS

    A.        It is the desire of the Company to retain the services of the
Executive and to recognize the Executive’s contribution to the Company.

    B.        The Company and the Executive wish to set forth certain terms and
conditions of Executive’s employment.

    C.        The Company wishes to provide to the Executive certain benefits in
the event that his employment is terminated by the Company without cause or in
the event that he terminates employment for Good Reason (as defined below), in
order to encourage the Executive’s performance and continued commitment to the
Company.

     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

    1.        Positions and Duties. The Executive shall serve in such positions
and undertake such duties and have such authority as the Company, through its
Chief Executive Officer, shall assign to the Executive from time to time in the
Company’s sole and absolute discretion. The Company has the right to change the
nature, amount or level of authority and responsibility assigned to the
Executive at any time, with or without cause. The Company may also change the
title or titles assigned to the Executive at any time, with or without cause.
The Executive agrees to devote substantially all of his working time and efforts
to the business and affairs of the Company. The Executive further agrees that he
shall not undertake any outside activities which create a conflict of interest
with his duties to the Company, or which, in the judgment of the Board of
Directors of the Company, interfere with the performance of the Executive’s
duties to the Company.

    2.        Compensation and Benefits.

               (a)        Salary. The Executive’s salary shall be such salary as
the Company assigns to him from time to time in accordance with its regular
practices and policies. The parties to this Agreement recognize that the Company
may, in its sole discretion, change such salary at any time.

               (b)        Bonus. The Executive shall be entitled to participate
in the Executive Bonus Plan or such other bonus plans applicable to his position
as may be in effect from time to time. The parties to this Agreement recognize
that such bonus plans may be amended and/or terminated by the Company at any
time without the consent of the Executive.

               (c)        Expenses. During the term of the Executive’s
employment, the Executive shall be entitled to receive reimbursement for all
reasonable and customary expenses incurred by the Executive in performing
services for the Company in accordance with the Company’s reimbursement policies
as they may be in effect from time to time. The parties to this Agreement
recognize that such policies may be amended and/or terminated by the Company at
any time without the consent of the Executive.

               (d)        Other Benefits. The Executive shall be entitled to
participate in all employee benefit plans, programs and arrangements of the
Company (including, without limitation, stock option plans or agreements and
insurance, retirement and vacation plans, the deferred compensation plan and any
other programs and arrangements), in accordance with the terms of such plans,
programs or arrangements as they shall be in effect from time to time during the
period of the Executive’s employment. The parties to this Agreement recognize
that the Company may terminate or modify such plans, programs or arrangements at
any time without the consent of the Executive.

    3.        Grounds for Termination. The Executive’s employment may be
terminated on any of the following grounds:

               (a)        Without Cause. The Executive or the Company may
terminate the Executive’s employment at any time, without cause, by giving the
other party to this Agreement at least 30 days advance written notice of such
termination.

               (b)        Death. The Executive’s employment hereunder shall
terminate upon his death.

               (c)        Disability. If, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
unable to perform the essential functions of his position, even with reasonable
accommodation that does not impose an undue hardship on the Company, on a
full-time basis for the entire period of six (6) consecutive months, and within
thirty (30) days after written notice of termination is given (which may occur
before or after the end of such six-month period), shall not have returned to
the performance of his duties hereunder on a full-time basis (a “disability”),
the Company may terminate the Executive’s employment hereunder.

               (d)        Cause. The Company may terminate the Executive’s
employment hereunder for cause. For purposes of this Agreement, “cause” shall
mean that the Company, acting in good faith based upon the information then
known to the Company, determines that the Executive has engaged in or committed:
willful misconduct; theft, fraud or other illegal conduct; refusal or
unwillingness to substantially perform his duties (other than such failure
resulting from the Executive’s disability) after written demand for substantial
performance is delivered by the Company that specifically identifies the manner
in which the Company believes the Executive has not substantially performed his
duties; insubordination; any willful act that is likely to and which does in
fact have the effect of injuring the reputation or business of the Company;
violation of any fiduciary duty; violation of the Executive’s duty of loyalty to
the Company; violation of the Code of Ethical Business Conduct; or a breach of
any term of this Agreement. For purposes of this Section 3(d), no act, or
failure to act, on the Executive’s part shall be considered willful unless done
or omitted to be done, by him not in good faith and without reasonable belief
that his action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for cause without delivery to the Executive of a notice of
termination signed by the Company’s Chief Executive Officer or President stating
that, in the good faith opinion of the officer signing such notice, the
Executive has engaged in or committed conduct of the nature described above in
the second sentence of this Section 3(d), and specifying the particulars thereof
in detail.

    4.        Payments upon Termination.

               (a)        Without Cause or with Good Reason. In the event that
the Executive’s employment is terminated by the Company for any reason other
than death, disability or cause as defined in Section 3 (b), (c) and (d) of this
Agreement, or in the event that the Executive terminates his employment
hereunder with Good Reason, the Executive shall be entitled to receive severance
pay in an aggregate amount equal to 100% of his Annual Compensation, which shall
be paid in periodic installments in accordance with the Company’s customary
practice over a period of one (1) year, less any amounts required to be withheld
by applicable law, in exchange for a valid release of all claims the Executive
may have against the Company in a form acceptable to the Company. The Company
will also pay to the executive any earned but unused vacation time at the rate
of pay in effect on the date of the notice of termination.

               (b)        Annual Compensation. For purposes of this Section 4,
the term “Annual Compensation” means an amount equal to the Executive’s annual
base salary at the rate in effect on the date on which the Executive received or
gave written notice of his termination, plus the sum of (i) an amount equal to
the average of the Executive’s two most recent annual bonuses, if any, received
prior to the notice of termination, (ii) the Executive’s annual car allowance,
if any, and (iii) an amount determined by the Company from time to time in its
sole discretion to be equal to the average annual cost for Company employees of
obtaining medical, dental and vision insurance under COBRA, which amount is
hereby initially determined to be $10,000. The following rules shall apply
solely for purposes of calculating Annual Compensation under this Agreement in
the event the Executive has been employed by the Company for a period which does
not include two full annual bonus cycles.

(i)  

In the event the Executive’s annual bonus for either of the two years in
question was a prorated bonus due to the Executive having worked a partial year,
the Executive’s prorated bonus or bonuses shall be recalculated to reflect the
bonus the Executive would have received had the Executive worked for the entire
year.


(ii)  

In the event the Executive has been employed by the Company for less than one
year and has not yet received an annual bonus, then the Executive’s average
annual bonus shall be deemed to be 80% of the Executive’s annual base salary
rate as of the date of the Executive’s employment with the Company.


(iii)  

In the event the Executive has been employed for less than two full annual bonus
cycles and only one annual bonus has been calculated for the Executive, then the
amount of that annual bonus shall be deemed to be the average of the Executive’s
annual bonuses.


               (c)        Good Reason. For purposes of this Section 4 the term
“Good Reason” means:

(i)  

any reduction in the Executive’s annual base salary, except for a general
one-time “across-the-board” salary reduction not exceeding ten percent (10%)
which is imposed simultaneously on all corporate officers of the Company;


or


(ii)  

the Company requires the Executive to be based at an office location which will
result in an increase of more than thirty (30) miles in the Executive’s one-way
commute.


               (d)        Release of all Claims. The Executive understands and
agrees that the Company’s obligation to pay the Executive severance pay under
this Agreement is subject to the Executive’s execution of a valid written waiver
and release of all claims which the Executive may have against the Company
and/or its successors in a form acceptable to the Company in its sole and
absolute discretion.

               (e)        Death, Disability or Cause. In the event that the
Executive’s employment is terminated due to death, disability or cause, the
Company shall not be obligated to pay the Executive any amount other than earned
unused vacation, reimbursement for business expenses incurred prior to his
termination and in compliance with the Company’s reimbursement policies, and any
unpaid salary for days worked prior to the termination.

    5.        Successors; Binding Agreement.

               (a)        The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as he would be entitled to hereunder if he
terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date of termination. As used in this Agreement,
“Company” shall mean the Company as herein before defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 5 or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.

               (b)        This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrator, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

    6.        Notices. For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

    If to the Executive:

    Daniel J. Starck
    19 Pegasus Drive
    Coto de Caza, CA 92679-4742

    If to the Company:

    Apria Healthcare Group Inc.
    26220 Enterprise Court
    Lake Forest, California 92630
    Attention: Chief Executive Officer

With a copy to the attention of: Senior Vice President, Human Resources or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

    7.        Antisolicitation. The Executive promises and agrees that, during
the period of his employment by the Company and for a period of one year
thereafter, he will not influence or attempt to influence customers of the
Company or any of its present or future subsidiaries or affiliates, either
directly or indirectly, to divert their business to any individual, partnership,
firm, corporation or other entity then in competition with the business of the
Company, or any subsidiary or affiliate of the Company.

    8.        Noncompetition. The Executive promises and agrees that, during the
period of his employment by the Company and for a period of one year thereafter,
he will not enter business or work with or for any business, individual,
partnership, firm, corporation or other entity then in competition with the
business of the Company or any subsidiary or affiliate of the Company.

    9.        Soliciting Employees. The Executive promises and agrees that, for
a period of one year following termination of his employment, he will not,
directly or indirectly solicit any of the Company employees who earned annually
$50,000 or more as a Company employee during the last six months of his or her
own employment to work for any other business, individual, partnership, firm,
corporation, or other entity.

    10.        Confidential Information.

               (a)        The Executive, in the performance of his duties on
behalf of the Company, shall have access to, receive and be entrusted with
confidential information, including but not limited to systems technology, field
operations, reimbursement, development, marketing, organizational, financial,
management, administrative, clinical, customer, distribution and sales
information, data, specifications and processes presently owned or at any time
in the future developed, by the Company or its agents or consultants, or used
presently or at any time in the future in the course of its business that is not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, notes, disks, diskettes, tapes, magnetic media,
photographs, equipment and other tangible items, wherever located, relating in
any way to the Confidential Material or otherwise to the Company’s business,
which the Executive prepares, uses or encounters during the course of his
employment, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any previous time has
been in the Executive’s possession or under the Executive’s control.

               (b)        The Executive hereby acknowledges that the sale or
unauthorized use or disclosure of any of the Company’s Confidential Material by
any means whatsoever and at any time before, during or after the Executive’s
employment with the Company shall constitute unfair competition. The Executive
agrees he shall not engage in unfair competition either during the time employed
by the Company or any time thereafter.

    11.        Parachute Limitation. Notwithstanding any other provision of this
Agreement, the Executive shall not have any right to receive any payment or
other benefit under this Agreement, any other agreement, or any benefit plan if
such right, payment or benefit, taking into account all other rights, payments
or benefits to or for the Executive under this Agreement, all other agreements,
and all benefit plans, would cause any right, payment or benefit to the
Executive under this Agreement to be considered a “parachute payment” within the
meaning of Section 280G(b)(2) of the Internal Revenue Code as then in effect (a
“Parachute Payment”). In the event that the receipt of any such right or any
other payment or benefit under this Agreement, any other agreement, or any
benefit plan would cause the Executive to be considered to have received a
Parachute Payment under this Agreement, then the Executive shall have the right,
in the Executive’s sole discretion, to designate those rights, payments or
benefits under this Agreement, any other agreements, and/or any benefit plans,
that should be reduced or eliminated so as to avoid having the right, payment or
benefit to the Executive under this Agreement be deemed to be a Parachute
Payment.

    12.        Modification and Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Chief Executive Officer or
the President of the Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.

    13.        Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

    14.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

    15.        Arbitration. Any dispute or controversy arising under or in
connection with this Agreement or Executive’s employment by the Company shall be
settled exclusively by arbitration, conducted before a single neutral arbitrator
in accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
the provisions of Sections 7, 8, 9 or 10 of this Agreement and the Executive
hereby consents that such restraining order or injunction may be granted without
the necessity of the Company’s posting any bond, and provided, further, that the
Executive shall be entitled to seek specific performance of his right to be paid
until the date of employment termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement. The fees and
expenses of the arbitrator shall be borne by the Company.

    16.        Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

  APRIA HEALTHCARE GROUP INC.



By:____________________________________
Name: Lawrence M. Higby
Title:  President and Chief Executive Officer



EXECUTIVE



By:____________________________________
Name: Daniel J. Starck
Title:   Executive Vice President,
            Business Operations